{¶ 27} I concur with the opinion of the majority and write separately only to emphasize the fact that defense counsel failed to question the prospective jurors. Counsel could have inquired as to whether the jurors heard the priest's comments, and if so, inquired as to whether they were influenced by those comments. Furthermore, the time for raising any concern would have been prior to swearing the jury, by moving to strike the venire. However, counsel waited to make the objection until after jeopardy attached, and by moving for a mistrial. If any error occurred in the trial court accepting this panel of jurors and proceeding to swear the jury (and I think it did not under these circumstances), it was invited error. *Page 1